UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15D OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-53420 Sillenger Exploration Corp. (Exact name of registrant as specified in its charter) 1560 Bayview Ave., Suite 305, Toronto, OntarioCanada M4G 3B8Tel: 905-234-5424 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Shares ($0.001 par value per share) (Title of each class of securities covered by this Form) Common Stock, par value $0.001 per share (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) None Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) X Rule12g-4(a)(2) ⁭ Rule12h-3(b)(1)(i) ⁭ Rule12h-3(b)(1)(ii) ⁭ Rule15d-6 ⁭ Approximate number of holders of record as of the certification or notice date: 217 Pursuant to the requirements of the Securities Exchange Act of 1934, Sillenger Exploration Corp., has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: February 27, 2013 By: Name: /s/ John Gillespie John Gillespie Title: Chairman and Chief Executive Officer
